Title: From John Adams to John Taylor, 14 December 1814
From: Adams, John
To: Taylor, John



No. 17
Dear Sir
Quincy post 14 Dec. 1814

Mr Adams’s System is that of Pope, in his Essay on Criticism;
“First follow Nature and your Judgment frame
By her just Standard, which is still the Same.”
This Rule, Surely cannot “arrest our efforts” or “appal our hopes.” Study Government, as you build Ships or construct Steam Engines. The Steam Frigate will not defend New York, if Nature has not been studied and her Principles regarded. And how is the nature of Men and of Society and of government to be Studied or known but in the history and by the Experience of human nature? in its terrestrial existence?
But to come nearer home, in Search of causes which “arrest our Efforts.” Here I am like the Wood cutter on Mount Ida, who could not See Wood, for Trees, Mariana wrote a Book De Regno, in which he had the temerity to insinuate that Kings were instituted for good and might be deposed if they did nothing but Evil. Of course the Book was prohibited and the Writer persecuted. Harrington wrote his Oceana and other learned and ingenious Works for which he was committed to Prison, where he became delirious and died. Sydney wrote discourses on Government for which he was beheaded, though they were only in Manuscript and robbed from his Desk. Montesquieu was obliged to fly his Country, and wander about Europe for many Years was compelled by The Sorbonne, after his return to sign a recantation as humiliating and as Sincere, as that of Galileo. The Chagrin produced by the Criticism and misrepresentations of his Writings and the persecutions he suffered, destroyed his health and he died in 1755.
These Instances among others without number are the discouragements which “arrest our Efforts and appal our hopes.” Nor are these all. Mankind do not love to read any thing upon any Theory of Government. Very few, read any thing but Libells. Theoretical Books Upon Government will not Sell. Booksellers and Printers, far from purchasing the Manuscript will not accept it as a Gift. For example, no Printer would publish these Letters at his own risk: and if I Should print them at mine, they would fall dead from the Press. I Should never sell ten copies of them. I cannot learn that your Inquiry, has had a rapid sale. I fear that you or your Printer will be a looser, which I Shall regret, because I really wish it could be read, by every One who can read. To You, who are rich, this loss is of little moment. but to me, who am poor, such losses would be a dangerous “Arrest of Efforts” and a melancholly “appal of hopes.” Writers in general are poor and hungry. Few write for Fame. Even the great Religionist Moralist and Litterator Johnson could not compose a Sermon for a Priest, from Simple Charity. He must have the pleasing hope, the animating contemplation of a Guinea, before he could write. By all that I can learn, few rich Men ever wrote any thing, from the beginning of the World to this day. You, Sir, are a rara Avis in terris, much to your honour.
But I have not yet enumerated all the discouragements which “arrest our Efforts and appal our hopes.”
I already feel, all the ridicule, of hinting at my poor four volumes of “Defence” and Discourses on Davila, after quoting Mariana, Harrington Sydney and Montesquieu: but I must submit to the imputation of Vanity, Arrogance, Presumption Dotage or Insanity, or what you will.
How have my feeble “Efforts been Arrested”? and faint “hopes appaled”? Look back upon the Pamplets, the Newspapers, the hand Bills and above al,l upon the circular Letters of Members of Congress to their constituents for four and twenty years past and consider in what manner my Writings and myself have been treated. Has it not been enough to “arrest Efforts” and “appal hopes”?
Is it not a damper to any ardor in Search of Truth, to read the absurd Criticisms, the Stupid observations, the Jesuitical subtelties, the Studied Lies that have been printed concerning my Writings in this my dear native Country for five and twenty years? To read the Ribaldry, of Markhoe and Brown, Paine and Callender, four drunken Vagabonds from Great Britain? And to See their most profligate Effusions applauded and Sanctioned by a Nation?
In fine, is it not humiliating to See a Volume of 600 or 700 Pages written by a Gentleman of your Rank Fortune, Learning Genius and Eloquence, in which my System, my Sentiments and my Writings from beginning to End, are totally misunderstood and misrepresented.
After all; I am not dead, like Harrington and Secondat. I have read, in a Frenchman “Je n’ay jamais trop bien compris ce que c’etoit de mourir du chagrin.” And I can Say as confidently as he did, “I have never yet, very well understood what is was to die of Chagrin.” Yet I am dayly, not out of danger of Griefs that might put an End to me in a few Hours! Nevertheless I will wait, if I can for Distemper, the Messenger of Nature, because I have still a Curiosity to see what turn will be taken by public affairs in this Country and others. Where can We rationally look for the Theory or practice of Government, but to Nature and Experiment? Unless You appeal to Revelation. If you do, I am ready and willing to follow you to that trybunal. I find nothing there inconsistent with my system.
Joh Adams